Citation Nr: 0109427	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $12,856.86, plus accrued 
interest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from September 1973 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) Committee on Waivers and Compromises (Committee), which 
denied the veteran's request for entitlement to waiver of 
overpayment in the amount of $12,856.86.  The veteran had 
filed a timely notice of disagreement and perfected a 
substantive appeal.

In June 2000, a hearing was held in San Antonio, Texas, over 
which the undersigned Board Member presided.   

The Board initially remanded this case to the RO for further 
development and adjudicative action in October 2000.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


This matter was previously before the Board in October 2000.  
At that time the case was remanded to the RO for additional 
development.  The Board had indicated that during the May 
2000 hearing the veteran and his representative contended 
that the veteran did not receive proper notice that he owed 
the debt in question, contending that he was not actually 
notified of the debt until almost 10 years after his home was 
foreclosed upon.  Transcript, p. 8.  

They contended that the home loan guaranty division did not 
send notice to his most recent address, but only to his last 
known address in accordance with the home loan guaranty, in 
spite of the fact that a more current address was available 
in the VA computer system.  Tr., pp. 10-11.  

In this regard, the Board had noted that the 1995 notice of 
indebtedness was not on file.  The most recent previous 
notice of indebtedness was dated in March 1987, and was 
addressed to the veteran at the residence which had been 
foreclosed upon in March 1986.  

The Board noted that there were communications from the 
veteran indicating that he was residing at an address in 
March 1987, different from the one listed on the RO 
Committee's March 1987 notice.  More specifically, the record 
revealed communications from the veteran as early as March 
1986, indicating that his address had changed and that he was 
no longer at the residence which had been foreclosed upon.  
Therefore, it appeared that the March 1987 notice of 
indebtedness may have been sent to the incorrect address.  

Finally, they generally questioned the validity of the debt, 
indicating that VA had never adequately explained to the 
veteran how it had determined the amount of his debt.  Tr., 
p. 8.  

Thus, it appeared that the validity of the debt had been 
brought into question.  Whether the veteran's debt is valid 
was an issue that has not been adjudicated by the Committee.




The Board had cited to the Court, in Schaper v. Derwinski, 
1 Vet. App. 430 (1991), which had decided that when the 
validity of a debt is challenged by an appellant, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  

The Board found that the veteran's dispute as to whether he 
was legally obligated to VA for the VA loan indebtedness was 
a specific challenge to the validity of the creation of the 
debt.  See Transcript, pp. 8-11 (June 15, 2000).  

With respect to that question, the Board was of the opinion 
that it should be determined: (1) Whether the loan 
indebtedness is valid and enforceable against the veteran 
under the legal theory of indemnity, and if not, (2) whether 
the loan indebtedness is valid and enforceable against the 
appellant under the legal theory of subrogation.  VA may seek 
reimbursement from an appellant-obligor under either theory.  
38 C.F.R. § 36.4323 (1996); Berotti v. West, 11 Vet. 
App. 193, 197-198 (1998).  

Pending adjudication and development of the issue of the 
validity of the debt, the Board deferred consideration of the 
waiver issue.  In this fact situation, these claims were said 
to be inextricably intertwined because the outcome of the 
validity claim could have affected the merits and outcome of 
an adjudication of the waiver of recovery claim.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

A review of the record reflects that the veteran's claims 
folder was apparently forwarded to the Board prior to the RO 
completing the requested development. 

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which has held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).

By virtue of the Committee's notices and determinations, 
including a statement of the case, the appellant was given 
adequate notice of the pertinent regulations pertaining to 
her claim for waiver of an overpayment of her pension 
benefits.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the Committee.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The Committee should refer the case 
to the Regional Counsel for an opinion 
and detailed explanation as to whether VA 
has an enforceable claim against the 
veteran to collect the debt, under either 
indemnity or subrogation under applicable 
provisions of the United States Code, the 
Code of Federal Regulations and other 
Federal and/or State laws.  

If it should be found that VA's right to 
recovery is based solely on subrogation 
in a post-foreclosure action to collect 
the deficiency, the opinion should 
include consideration of any applicable 
statute of limitations. 

Also, adequacy of due process pertaining 
to the foreclosure sale must be 
considered, as well as the veteran's 
allegations that he was not properly 
notified of his indebtedness.  

An assessment of how the debt of 
$12,856.86 was calculated should also be 
included in the determination.  A copy of 
the Regional Counsel's opinion should be 
furnished to the veteran.  Another copy 
should be associated with the veteran's 
claims folder and the loan guaranty 
folder.

3.  The Committee should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not been so 
completed, the Committee should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If the Committee is unable to 
undertake any of the afore-stated 
development, it shall notify the veteran, 
explaining the efforts used, and 
describing any further action to be taken 
with respect to the claim.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(2)).

5.  Thereafter, the Committee should 
adjudicate the issue of whether the debt 
at issue was properly created.  The 
veteran should be provided with 
notification of that determination, and 
of the procedure for appealing the 
finding, if not in his favor.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the Committee should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the 
Committee.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


